                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION



MARTA MCCLANAHAN and                          )
JESSICA STINSON,                              )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )       Case No. 3:19-cv-00163
                                              )       Judge Crenshaw/Frensley
MEDICREDIT, INC.,                             )
                                              )
       Defendant.                             )



                                             ORDER

       This matter is now before the Court upon Plaintiffs’ Motion for Leave to File First

Amended Complaint. Docket No. 27. Plaintiff has also filed a Supporting Memorandum.

Docket No. 27-1. Defendant has filed a Response in Opposition. Docket No. 28. On or before

September 23, 2019, Plaintiff is ORDERED to file a Reply brief, not to exceed five pages. The

Reply brief must address Defendant’s argument that Plaintiffs’ proposed amendment to add

claims against John Does 1 and 2 should be denied as futile. The Reply brief must also include

certification, pursuant to Local Rule 7.01(a), that Plaintiffs’ counsel has conferred with opposing

counsel in relation to the Motion and the relief requested.



                                              IT IS SO ORDERED.


                                              ___________________________________
                                              Jeffery S. Frensley
                                              United States Magistrate Judge




     Case 3:19-cv-00163 Document 30 Filed 09/13/19 Page 1 of 1 PageID #: 133
